
	
		II
		110th CONGRESS
		2d Session
		S. 3422
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2008
			Mr. Brown introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act to
		  provide for the establishment of a traceability system for food, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Food Tracking Improvement
			 Act.
		2.Traceability of
			 foodThe Federal Food, Drug,
			 and Cosmetic Act (21 U.S.C. 301 et seq.) is amended—
			(1)in section 301,
			 by inserting at the end the following:
				
					(jj)The failure to
				comply with any requirement of section 414A (relating to the traceability of
				food).
					;
				and
			(2)in chapter IV, by
			 inserting after section 414 the following:
				
					414A.Traceability
				of food
						(a)Establishment
				of systemNot later than 3 years after the date of the enactment
				of this section, the Secretary shall establish a traceability system described
				in subsection (b) for all stages of manufacturing, processing, packaging, and
				distribution of food.
						(b)Description of
				systemThe traceability system required by subsection (a) shall
				require each article of food shipped in interstate commerce to be identified in
				a manner that enables the Secretary to retrieve the history, use, and location
				of the article through a recordkeeping and audit system, a secure, online
				database, or registered identification.
						(c)Records
							(1)In
				generalThe Secretary may require that each person required to
				identify an article of food pursuant to subsection (b) maintain accurate
				records, as prescribed by the Secretary, regarding the purchase, sale, and
				identification of the article.
							(2)AccessEach
				person described in paragraph (1) shall, at all reasonable times, on notice by
				a duly authorized representative of the Secretary, allow the representative to
				access to each place of business of the person to examine and copy the records
				described in paragraph (1).
							(3)DurationEach
				person described in paragraph (1) shall maintain records as required under this
				subsection for such period of time as the Secretary prescribes.
							(d)False
				informationNo person shall falsify or misrepresent to any other
				person or to the Secretary, any information as to any location at which any
				article of food was held.
						(e)Alteration or
				destruction of recordsNo person shall, without authorization
				from the Secretary, alter, detach, or destroy any records or other means of
				identification prescribed by the Secretary for use in determining the location
				at which any article of food was held.
						(f)Advisory
				committee
							(1)In
				generalIn order to assist
				the Secretary in implementing the traceability system under subsection (a), the
				Secretary shall convene an advisory committee (referred to in this subsection
				as the Committee).
							(2)MembershipThe Committee shall consist of 13 members
				appointed by the Secretary which shall include—
								(A)an equitable number of food safety and
				tracking technology experts, representatives of the food industry, and consumer
				advocates; and
								(B)officials from the Center for Food Safety
				and Applied Nutrition and the Office of Regulatory Affairs of the Food and Drug
				Administration and the Agriculture Marketing Service of the Department of
				Agriculture.
								(3)ChairpersonThe
				Secretary shall appoint a Chairperson of the Committee.
							(4)MeetingThe Committee shall convene not later than
				180 days after the date of enactment of this section and periodically
				thereafter at the call of the Chairperson.
							(5)Report of
				Committee
								(A)In
				generalNot later than 1 year
				after the date of enactment of this section, the Committee shall submit to the
				Secretary and the Office of the Commissioner a report that describes the
				recommendations regarding the most practicable approach to providing for the
				traceability of food, including the most efficient means of implementing the
				traceback of contaminated foods.
								(B)ConsiderationsIn
				developing the report under subparagraph (A), the Committee shall consider the
				following approaches to providing for the traceability of food:
									(i)A
				national database or registry operated by the Food and Drug
				Administration.
									(ii)Electronic
				records identifying each prior sale, purchase, or trade of the food and its
				ingredients, and establishing that the food and its ingredients were grown,
				prepared, handled, manufactured, processed, distributed, shipped, warehoused,
				imported, and conveyed under conditions to ensure the safety of the food. The
				records would include an electronic statement with the date of, and the names
				and addresses of all parties to, each prior sale, purchase, or trade, and any
				other information as appropriate.
									(iii)Standardized
				tracking numbers on all shipments. These numbers would identify the country of
				origin, the unique facility registration number, date of production, and lot
				number (if applicable).
									(iv)Recall
				performance standards for each food or commodity type.
									(v)Safeguards for
				the combining, repacking, or otherwise mixing of items of food, particularly
				fresh produce.
									(vi)Other approaches
				that enable the reliable tracking of food and food products.
									(g)Authorization
				of appropriationsFor the purpose of carrying out this section,
				there is authorized to be appropriated $40,000,000 for the period of fiscal
				years 2009 through
				2011.
						.
			
